Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
With respect to claims 1-28, Examiner agrees with Applicant’s argument based on the amendment filed on 07/18/2022 the claims are overcome 35 U.S.C 101 since the claims invention is improve the convenience, storage efficiency and query speed of data storage systems. Further, the claims is overcome the 35 U.S.C 102 since the reference fails to teach wherein the first inferred set of field types, corresponding to the particular field, comprises a first field type corresponding to a first value for the particular field in a first record and a second field type corresponding t a second value for the particular field in a second record, identifying a first plurality of fields corresponding to the data records of the first batch, the first plurality of fields comprising a particular field; analyzing a first set of values, associated with the particular field, in the data records of the first batch to determine the first inferred set of one or more field types corresponding to the particular field for data records of the first batch; wherein the first inferred set of field types, corresponding to the particular field, comprises a first field type corresponding to a first value for the particular field in a first record and a second field type corresponding to a second value for the particular field in a second record therefore, the previous office are withdrawn.  The claims 1-28 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG T VY/               Primary Examiner, Art Unit 2163                                                                                                                                                                                         	August 27, 2022